Title: From James Madison to John Armstrong, Jr., 21 July 1808
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State July 21st. 1808

Herewith you will receive a copy of the papers relating to one of the vessels which were destroyed at sea by the French Frigates returning from the West Indies.  I observe that in your letter to Mr. Champagny of the 2d. of April, you have incidentally noticed this occurrence.  If ample reparation should not have been made to the sufferers, the President thinks it proper that as their cases become authenticated, you should present them in terms which may awaken the French Government to the natures of the injury, and the demands of justice.  The burning of neutral vessels detained on the high seas is the most distressing of all the modes by which belligerents exert force contrary to right; and in proportion as it is destitute of apology, ought at least to be the promptitude and amplitude of the redress.  If it be contended that the destruction in these cases proceeded solely from the danger that otherwise intelligence might reach a pursuing or hovering force, it may be answered, that if such a plea were of greater avail, it would only disprove a hostility of intention without diminishing the obligation to indemnify on the most liberal scale the injured individuals.  It may be added that if the outrage on the individuals was not meant as a hostility towards their nation, the latter might justly expect a tender of such explanations as would leave no doubt on this subject.  I have the honor to be &c

James Madison

